Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 21, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156167 & (58)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  TOMMIE McMULLEN,                                                                                  Elizabeth T. Clement,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 156167
                                                                   COA: 332373
                                                                   Washtenaw CC: 14-000708-NF
  CITIZENS INSURANCE COMPANY and
  TRAVELERS INSURANCE COMPANY,
             Defendants,
  and
  FARMERS INSURANCE EXCHANGE,
           Defendant/Cross-Plaintiff-
           Appellee,
  and
  MARKEL INSURANCE COMPANY,
             Defendant/Cross-Defendant-
             Appellant.
  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the June 13, 2017 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 21, 2018
         s0314
                                                                              Clerk